 
Exhibit 10.1
 
July 16, 2014




Ms. Veronica Dillon
Graham Holdings Company
1150 15th Street N.W.
Washington, DC 20071




Dear Ronnie:


                Your employment with Graham Holdings Company (the “Company”)
will end effective as of the date that is designated by the Company pursuant to
that certain Agreement and General Release between you and the Company (the
“Release Agreement”) pursuant to the Company’s Voluntary Retirement Incentive
Program (such date, the “Separation Date”).  In accordance with the Release
Agreement, you are entitled to certain payments and benefits in connection with
your termination of employment, which shall not be affected by this letter
agreement.  This letter agreement sets forth the terms upon which you shall
provide services to the Company as an independent contractor following the
Separation Date.
 
1.      Position.  You shall provide consulting services to the Company
following the Separation Date as an independent contractor; provided, however,
that if your employment with the Company terminates for any reason prior to the
Separation Date, unless such termination has been approved in writing by the
chief executive officer of the Company, this letter agreement shall be null and
void ab initio.
 
2.     Term.  The term of this letter agreement and your consulting arrangement
hereunder shall commence on the next business day following the Separation Date
(the “Commencement Date”) and shall continue for a period of 24 months
thereafter (such period, the “Term”), unless earlier terminated by either party.
This letter agreement may be renewed under similar or the same terms if both
parties mutually agree in writing. Your consulting relationship with the Company
is at all times “at will” and this letter agreement may be terminated at any
time for any reason by you or the Company, provided that you will be required to
give at least 10 days advance written notice of any termination of your services
during the Term.


3.      Services.  (a)  During the Term, you shall report directly to Donald E.
Graham or his successor or designee, and shall provide consulting services to
the Company as may be designated by Mr. Graham or Hal S. Jones or either of
their respective successors or designees in consultation with you and taking
into account your other personal and professional commitments, provided that (i)
during the initial 12-month period of the Term beginning on the Commencement
Date (the “Initial Term”) you will not devote more than 80 hours per month to
the performance of your duties pursuant to this letter agreement, which both
parties acknowledge shall be less than 50% of the average level of bona fide
services that you performed for the Company during the 36-month period prior to
the Separation Date, and (ii) during the 12-month period following the Initial
Term (the “Subsequent Term”), you will not devote more than 40 hours per month
to the performance of your duties pursuant to this letter agreement, which both
parties acknowledge shall be less than 25% of the average level of bona fide
services that you performed for the Company during the 36-month period prior to
the Separation Date.  Such services shall include consultation with the officers
of the Company with respect to legal and other compliance matters, as well as
matters relating to corporate governance, litigation, employment law and
Securities and Exchange Commission reporting requirements and disclosures.  Your
performance of such services will be, in all cases, solely on an advisory basis
and you will not have any authority to make any decisions on behalf of the
Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
                (b)   During the Term, you shall not have regular access to the
Company’s facilities, you shall have no fixed time commitment or location of
performance and you shall perform your services at such times and in such places
as you shall reasonably determine.
 
                4.      Compensation and Related Matters.  (a)  Consulting
Fee.  For all services rendered pursuant to this letter agreement, you shall be
paid fees (the “Fee”) at the rate of (i) $28,333 per month during the Initial
Term and (ii) $14,167 per month during the Subsequent Term, in each case, which
shall be paid monthly in arrears.
 
                (b)   Expenses.  The Company shall reimburse you in accordance
with the Company’s usual guidelines and practices, including the presentation of
appropriate statements of such expenses, for all necessary and reasonable
pre-approved travel and other expenses you incur during the Term in the course
of performing your services on behalf of the Company.


(c)     Benefits.  You shall not be eligible for or entitled to participate in
any employee benefit plan, policy or arrangement of the Company or receive any
other benefits or conditions of employment available to employees of the
Company.  The foregoing sentence shall not in any way affect your rights under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or your
rights to any previously accrued benefits under the Company’s employee benefit
plans, policies or arrangements, including any post-retirement benefits that
relate to your employment with the Company prior to the Separation Date.


                (d)    Tax Matters.  To the extent consistent with applicable
law, the Company shall not withhold or deduct from any amounts payable under
this letter agreement any amount or amounts in respect of income taxes or other
employment taxes of any other nature on your behalf.  You shall be solely
responsible for the payment of any federal, state, local or other income and/or
self-employment taxes in respect of the amounts payable to you under this letter
agreement and you shall hold the Company and its respective affiliates,
officers, directors and employees harmless from any liability arising from your
failure to comply with the foregoing provisions of this sentence.


                5.      Restrictive Covenants.  You acknowledge that your
ability to provide consulting services to the Company pursuant to this letter
agreement confers a substantial benefit upon you and, in exchange, you agree
that during the period that you serve as a consultant pursuant to this letter
agreement, you will be bound by the restrictive covenants set forth on Exhibit A
to this letter agreement (the “Restrictive Covenants”), provided that such
Restrictive Covenants may be waived in writing by the chief executive officer of
the Company.  Your services to the Company pursuant to this letter agreement are
not exclusive, and, subject to compliance with the Restrictive Covenants,
nothing herein limits or restricts your ability to pursue other professional
ventures.


                6.      Independent Contractor Status.  (a) It is understood by
the parties hereto that you shall at all times during the period that you serve
as a consultant pursuant to this letter agreement be an independent contractor
with respect to the Company and there shall not be implied any relationship of
employer-employee, partnership, joint venture, principal and agent or the like
by the agreements contained herein.
 
                (b)    You shall not have any authority to act as an agent of
the Company or its affiliates, except on authority specifically so delegated in
a prior writing from a duly authorized officer of the Company or one of its
affiliates, and you shall not represent to the contrary to any person.  You
shall not have or claim to have, under any circumstances, power of decision
hereunder to obligate, bind or commit the Company in any respect.  You shall not
(i) direct the work of any employee of the Company, (ii) make any management
decisions on behalf of the Company or (iii) undertake to commit the Company to
any course of action in relation to third persons.  Although the Company may
specify the results it desires you to achieve during the Term and may control
and direct you in that regard, you shall serve as an outside advisor to the
Company and, accordingly, the Company shall not exercise or have the power to
exercise such level of control over you as would indicate or establish that a
relationship of employer and employee exists between the Company and
you.  Subject to the terms of this letter agreement, you shall have full and
complete control over the manner and method of rendering independent contractor
services hereunder.
 
 
 
2

--------------------------------------------------------------------------------

 
 
7.      Miscellaneous.  (a)  Assignment.  This letter agreement shall not be
assignable by you.  The parties agree that any attempt by you to delegate your
duties hereunder shall be null and void.  This letter agreement shall be binding
upon and shall inure to the benefit of any affiliate or successor of the Company
to which it is assigned.  The invalidity or enforceability of any provision of
this letter agreement shall not affect the validity or enforceability of any
other provision of this letter agreement.  As used in this letter agreement, the
term “Company” shall mean the Company as hereinbefore defined in this letter
agreement and any permitted assignee to which this letter agreement is
assigned.  Nothing in this letter agreement shall confer upon you any right to
continue to provide services to the Company or any of its affiliates or
interfere in any way with the right of the Company or any such affiliates to
terminate your services at any time.
 
                (b)    Governing Law; Arbitration.  This letter agreement and
any claim related directly or indirectly to this letter agreement shall be
governed by and construed in accordance with the laws of the State of New York
(without giving regard to the conflicts of law provisions thereof).  YOU AND THE
COMPANY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF EITHER PARTY RELATED TO OR
ARISING OUT OF THIS LETTER AGREEMENT.


(c)    Amendment.  This letter agreement may not be altered, modified or amended
except by written instrument signed by the parties hereto.


                (d)    Representation.  You hereby represent to the Company that
the execution and delivery of this letter agreement by you and the Company and
your performance of your duties hereunder shall not constitute a breach of, or
otherwise contravene, or be prevented, interfered with or hindered by, the terms
of any employment agreement or other agreement or policy to which you are a
party or otherwise bound.  In addition, you represent and warrant that you will
be subject to the Company’s policies and procedures.
 
                (e)    Agreement.  In addition to the Company’s policies and
procedures, your rights and obligations shall in all respects be governed by the
terms of this letter agreement, which contains the complete understanding
between you and the Company concerning your provision of services to the Company
during the Term, your compensation therefor and the other matters covered herein
and, except as set forth in this letter agreement, shall supersede any and all
previous contracts, understandings, agreements, commitments, promises or similar
communications or arrangements with respect to such subject matters between any
of the Company, its affiliates and their respective directors, officers,
employees and agents, and you.  Without limiting the foregoing, you acknowledge
and agree that you shall not be entitled, whether under this letter agreement or
otherwise, to any compensation or benefits in connection with your service
during the Term not described herein; provided, however, that, notwithstanding
the foregoing, nothing in this letter agreement shall affect your rights under
the Release Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(f)     Section 409A of the Code.  (i)  It is intended that the provisions of
this letter agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations thereunder as in effect from time to time
(collectively, hereinafter, “Section 409A”), and all provisions of this letter
agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.


                         (ii)  Except as specifically permitted by Section 409A
or as otherwise specifically set forth in this letter agreement, the benefits
and reimbursements provided to you under this letter agreement or under any
other plan or arrangement of the Company during any calendar year shall not
affect the benefits and reimbursements to be provided to you under this letter
agreement or any other plan or arrangement of the Company in any other calendar
year, and the right to such benefits and reimbursements cannot be liquidated or
exchanged for any other benefit and shall be provided in accordance with Treas.
Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.  Further, in the case
of reimbursement payments, such payments shall be made to you on or before the
last day of the calendar year following the calendar year in which the
underlying fee, cost or expense is incurred.
 
                         Please indicate your understanding and acceptance of
this letter agreement by signing and returning one copy to me; a second copy is
enclosed for your records. If you have questions about any of these terms,
please let me know.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
4

--------------------------------------------------------------------------------

 

 

Sincerely,  
/s/ Donald E. Graham
Donald E. Graham
Chairman and Chief Executive Officer







 

 Agreed and Accepted:  
/s/ Veronica Dillon
Veronica Dillon 
Date:  July 16, 2014



 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
RESTRICTIVE COVENANTS
 
Non-Competition.  (a)  As a necessary measure to protect the legitimate business
interests of the Company and its affiliates (collectively, the “Company
Entities”), including confidential trade secrets, valuable confidential
information and proprietary information (the “Business Interests”), you agree
that during the period that you serve as a consultant pursuant to this letter
agreement, you shall not, in any geographic area for which you had job
responsibilities during the last one (1) year of your employment with the
Company Entities, have any Relationship (as defined below) with any entity,
including but not limited to any corporation, partnership, limited liability
company, sole proprietorship or unincorporated business or any non-U.S. business
entity (any such entity, a “Business”) that competes directly with any of the
businesses of the Company Entities with which you were directly involved during
your employment with the Company Entities.
 
(b) You will be deemed to have a relationship (a “Relationship”) with a Business
if you (i) own, manage, operate or are employed by such Business, (ii) are an
officer, employee, director, member, agent, owner or partner of such Business,
(iii) act as a consultant or contractor to such Business or (iv) control or
participate in the ownership, management or operation of such Business;
provided, however, that nothing herein shall prevent you from acquiring, solely
as a passive investment and through market purchases, less than 5% of the
outstanding equity securities of any corporation that is registered under
Section 12(b) or Section 12(g) of the Securities Exchange Act of 1934, as
amended (or similar applicable law in any non-U.S. jurisdiction), and that is
publicly traded so long as you are not part of any control group of such
corporation.  Notwithstanding the foregoing, you shall not be deemed to have any
Relationship with a Business if you serve as a non-employee director of such
Business, unless one of the primary operations of such Business relates to
higher education, cable or broadcast.
 
(c) You acknowledge that your undertakings and commitments and the restrictions
set forth in this Exhibit A, including in particular the non-compete
undertaking, are a material inducement to the Company’s willingness to enter
into this letter agreement on the terms set forth therein, and reflect the
reasonable requirements of the Company in the circumstances.  You acknowledge
and agree that the covenants, agreements, obligations and undertakings contained
in this letter agreement have been negotiated in good faith by the parties, and
are reasonable and are not more restrictive or broader than necessary to protect
the interests of the Company Entities, and would not achieve their intended
purpose if they were on different terms or for periods of time shorter than the
periods of time provided herein or applied in more restrictive geographical or
technical areas than are provided herein.  You agree that such covenants,
agreements, obligations and undertakings are essential to protect the value of
the Company Entities.  Therefore, you irrevocably and unconditionally undertake
to fully comply with the provisions hereof and irrevocably and unconditionally
agree that breach of these provisions will cause significant financial and other
damages to the Company.  You acknowledge and agree that the commitments and the
restrictions set forth in this Exhibit A will not cause a financial hardship to
you.
 
Non-Solicitation of Customers or Clients.  As a necessary measure to protect the
Company Entities’ Business Interests, you agree that during the period you serve
as a consultant pursuant to this letter agreement, you will not, directly or
indirectly, solicit, influence, entice or encourage any person who at such time
is, or who at any time in the two (2) year period prior to such time had been, a
customer, client or active prospective customer or client of the Company
Entities, to either cease or curtail its relationship with the Company Entities,
or to engage in a business activity or relationship with you, unless you shall
have previously obtained a written release from an authorized representative of
the Company specifically permitting an action that would otherwise be prohibited
by the provisions of this paragraph.
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
Non-Solicitation of Employees.  As a necessary measure to protect the Company
Entities’ Business Interests, you agree that at any time during the period you
serve as a consultant pursuant to this letter agreement, you will not, directly
or indirectly, solicit, influence, entice or encourage any person who at such
time is, or who at any time in the two (2) year period prior to such time had
been, employed by the Company Entities, to cease or curtail his or her
relationship therewith.  Notwithstanding the foregoing, the restrictions of this
paragraph shall not apply to the placement of general advertisements or the use
of general search firm services with respect to a particular geographic or
technical area, but which are not targeted directly or indirectly towards
employees of the Company Entities.
 
No-Hire.  As a necessary measure to protect the Company Entities’ legitimate
business interest including confidential trade secrets, valuable confidential
information and proprietary information, during the period you serve as a
consultant pursuant to this letter agreement, you agree that you will not,
directly or indirectly, hire or attempt to hire, whether as a director, officer,
employee, contractor, consultant or other service provider, any person who at
such time is, or who at any time in the two (2) year period prior to such time
had been, employed by the Company Entities.
 
Confidentiality.  You will keep in strict confidence, and will not, directly or
indirectly, at any time during or after your association with the Company,
disclose, furnish, disseminate, make available or, except for the sole purpose
of performing your duties in association with the Company, use any trade secrets
or valuable confidential information of the Company Entities or their customers
or vendors, without limitation as to when or how you may have acquired such
information.  Such confidential information shall include, without limitation,
the Company Entities’ selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information.  You
specifically acknowledge that all such confidential information, whether reduced
to writing, maintained on any form of electronic media or maintained in your
mind or memory and whether compiled by the Company, and/or you, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention and use of such information by you during after the
termination of your association shall constitute a misappropriation of the
Company’s trade secrets.
 
Severability.  If any provision of this letter agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible.  Further, if a court should determine that any portion
of this letter agreement is overbroad or unreasonable, such provision shall be
given effect to the maximum extent possible by narrowing or enforcing in part
that aspect of the provision found overbroad or unreasonable.
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
Equitable Relief.  You acknowledge and agree that the Company’s remedies at law
for breach of any of the Restrictive Covenants would be inadequate and, in
recognition of this fact, you agree that, in the event of such breach, in
addition to any remedies at law it may have, the Company, without posting any
bond, shall be entitled (without the necessity of showing economic loss or
actual damages) to obtain equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy that may be available.  You further acknowledge that should you
violate any of the Restrictive Covenants, it will be difficult to determine the
amount of damages resulting to Company Entities, and that in addition to any
other remedies the Company may have, the Company shall be entitled to temporary
and permanent injunctive relief and attorneys’ fees and expenses.  The preceding
sentences shall not be construed as a waiver of the rights that the Company may
have for damages under this letter agreement or otherwise, and all such rights
shall be unrestricted.
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
 